DETAILED ACTION
Claims 1 – 20 are cancelled.
Claims 21 – 35 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 – 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 11,163,563. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed towards the same subject matter. See the comparison claim 21 of the instant application to claims 1 and 4 of the ‘563 patent below.
Instant application claim 21
‘563 Patent claims 1 and 4
Comparison
An apparatus comprising: decoder circuitry configured to decode a single instruction having an opcode, a first field to represent a packed data destination operand, a second field to represent a first packed data source operand, and a third field to represent a second packed data source operand, the first and second packed data source operands including a plurality of pairs of complex numbers, each pair of complex numbers including data values at shared packed data element positions in the first and second packed data source operands; and execution circuitry coupled to the decoder circuitry,
(claim 1) An apparatus comprising: a decoder to decode an instruction having fields for a first and a second packed data source operand, and a packed data destination operand, and execution circuitry to execute the decoded instruction to: multiplex data values from a plurality of packed data element positions in the first and second packed data source operands to at least one multiplier circuit, the first and second packed data source operands including a plurality of pairs complex numbers, each pair of complex numbers including data values at shared packed data element positions in the first and second packed data source operands,
Both have decoder with first and second packed source operands and a packed destination operand, plurality of pairs of complex numbers including data values shared at packed data element positions in the first and second packed data source operands, and both have decoders and execution circuitry.
the execution circuitry, according to the opcode of the single instruction, for each of the plurality of pairs of complex numbers is configured to: multiply a real part of a complex number of the first packed data source operand by a real part of a corresponding complex number of the second packed data source operand to generate a first product;
(claim 4) calculate a real part of a product of each pair of complex numbers the execution circuitry is further to: multiply a real part of each complex number of the first packed data source operand by a real part of each corresponding complex number of the second packed data source operand to generate a first plurality of products





Both multiply the real part of the complex number from the first pack data source operand and the real part of the second packed data source operand to make a first product.
multiply an imaginary part of the complex number of the first packed data source operand by an imaginary part of the corresponding complex number of the second packed data source operand to generate a second product;
(claim 4) multiply an imaginary part of each complex number of the first packed data source operand by an imaginary part of each complex number of the second packed data source operand to generate a second plurality of products;
Both multiply the imaginary part of the corresponding complex numbers to make a second product.
subtract the second product from the first product to generate a real part of a product of the pair of complex numbers;

(claim 4) subtract each of the second plurality of products from a corresponding product of the first plurality of products to generate the real part of the product of each pair of complex numbers
Both subtract the second produce from the first product to generate a real part of the product of the pair of complex numbers
and store the real part of the product of the pair of complex numbers in at least one storage.
(claim 1) store the first real result to a first packed data element position in the destination operand and store the second real result to a second packed data element position in the destination operand.
Both store the real part of the product of the pair of complex numbers in some form of storage.


As seen above, all of the functional limitations of claim 21 of the instant application can be found in the claims of the ‘563 patent.  Independent claims 26 and 31 of the instant application contain the similar limitations to claim 21 of the instant application and are rejected for the same reasons.  Dependent claims 22 – 25, 27 – 30 and 32 – 35 are rejected for at least their dependence upon rejected independent claims above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY K HUSON/Primary Examiner, Art Unit 2181